DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 06/16/2022.

Claim Status
Claims 18, 21-23, 25-27, 30, 34-35, 37-40 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 06/16/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 21-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, WO 2018/170516 in view of Blankenship, US 2015/0124708 and Nokia, “RAN-based Notification Area”.

For claim 18. Dinan teaches: A method, comprising: 
receiving, by a first network device, a first message sent by a second network device, wherein the first message carries a radio access network paging area (RPA) code corresponding to a cell of the second network device, (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; first message)
and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device, (Dinan, paragraph 206-209, “an RNA identifier may be identifiable globally and/or in a PLMN”; a PLMN list is implicit)
and the RPA code identifies an RPA; (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; first message)
and wherein the first message is an Xn interface setup request message or a gNB configuration update message; (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”)
and sending, by the first network device, a second message to the second network device in response to receiving the first message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; second message in response to first message)
Even though Dinan implicitly teaches and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device as discussed above, as a show of good faith to compact prosecution, Examiner had included prior art to explicitly teach it.
Blankenship from the same or similar fields of endeavor teaches: and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device (Blankenship, paragraph 58-64, “The content of the data structure, plmn-IdentityList_dual, can be established when a macro eNB and small cell eNB contact each other to establish the interface between the macro eNB and the small cell eNB. This interface between the macro eNB and the small cell eNB can be referred to as an Xn interface, as described in 3GPP TR 36.842… As part of the establishment of the Xn interface, the macro eNB and small cell eNB can exchange PLMN information with each other. In some examples, a new PLMN information element (IE) can be provided in a Neighbor Information IE, so that the PLMN information is exchanged as part of the PLMN IE in the Neighbor Information IE. In some examples, the Neighbor Information IE can be included in an Xn SETUP REQUEST message and an Xn SETUP RESPONSE message that are exchanged during the Xn interface establishment. A "new" IE refers to an IE that is not yet defined in current wireless network standards (e.g. 3GPP standards), but which may or may not later be defined by wireless network standards.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Blankenship into Dinan, since Dinan suggests a technique for communicating an Xn interface setup request message, and Blankenship suggests the beneficial way of including PLMN information into such message so that base stations can exchange PLMN information with each other as part of the establishment of the Xn interface (Blankenship, paragraph 58-64) in the analogous art of communication.
Even though it’s very clear that RNA identifier in Dinan is an RPA code because it is used to determine a paging area for an RNA paging procedure, as a show of good faith to compact prosecution, Examiner had provided prior art to teach the exact word RPA code.
Nokia from the same or similar fields of endeavor teaches: RPA code (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan and Blankenship, since Dinan suggests a technique for communicating an paging area identifier, and Nokia suggests the beneficial way of having such paging area identifier to include set of bits (RPA code) to identify the area and make network planning easier (Nokia, section 2) in the analogous art of communication.
Dinan also doesn’t teach: and wherein the RPA code is a string of bits that identifies the RPA
Nokia from the same or similar fields of endeavor teaches: and wherein the RPA code is a string of bits that identifies the RPA (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan and Blankenship, since Dinan suggests a technique for communicating an paging area identifier, and Nokia suggests the beneficial way of having such paging area identifier to include set of bits (RPA code) to identify the area and make network planning easier (Nokia, section 2) in the analogous art of communication.

For claim 21. Dinan, Blankenship and Nokia disclose all the limitations of claim 18, and Dinan further teaches: wherein the second message carries an RPA code corresponding to a cell of the first network device. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; second message in response to first message)

For claim 22. Dinan, Blankenship and Nokia disclose all the limitations of claim 18, and Dinan further teaches: wherein: the second message is an Xn interface setup feedback message or a configuration update confirmation message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”)

For claim 23. Dinan teaches: A first network device, comprising: a transceiver; a processor; and a non-transitory computer-readable storage medium storing a program executable by the processor, (Dinan, paragraph 206-209, implicit that base station includes transceiver, processor, memory storing programs; also see paragraph 58, “The base station... may comprise at least one communication interface... at least one processor... and at least one set of program code instructions... stored in non-transitory memory... and executable by the at least one processor”) the program including instructions for: 
receiving, using the transceiver, a first message sent by a second network device, wherein the first message carries radio access network paging area (RPA) identifier corresponding to a cell of the second network device (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; first message)
and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device, (Dinan, paragraph 206-209, “an RNA identifier may be identifiable globally and/or in a PLMN”; a PLMN list is implicit)
and wherein the first message is an Xn interface setup request message or a gNB configuration update message; (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”)
and sending, using the transceiver, a second message to the second network device in response to receiving the first message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; second message in response to first message)
Even though Dinan implicitly teaches and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device as discussed above, as a show of good faith to compact prosecution, Examiner had included prior art to explicitly teach it.
Blankenship from the same or similar fields of endeavor teaches: and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device (Blankenship, paragraph 58-64, “The content of the data structure, plmn-IdentityList_dual, can be established when a macro eNB and small cell eNB contact each other to establish the interface between the macro eNB and the small cell eNB. This interface between the macro eNB and the small cell eNB can be referred to as an Xn interface, as described in 3GPP TR 36.842… As part of the establishment of the Xn interface, the macro eNB and small cell eNB can exchange PLMN information with each other. In some examples, a new PLMN information element (IE) can be provided in a Neighbor Information IE, so that the PLMN information is exchanged as part of the PLMN IE in the Neighbor Information IE. In some examples, the Neighbor Information IE can be included in an Xn SETUP REQUEST message and an Xn SETUP RESPONSE message that are exchanged during the Xn interface establishment. A "new" IE refers to an IE that is not yet defined in current wireless network standards (e.g. 3GPP standards), but which may or may not later be defined by wireless network standards.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Blankenship into Dinan, since Dinan suggests a technique for communicating an Xn interface setup request message, and Blankenship suggests the beneficial way of including PLMN information into such message so that base stations can exchange PLMN information with each other as part of the establishment of the Xn interface (Blankenship, paragraph 58-64) in the analogous art of communication.
Dinan doesn’t teach: the RPA identifier comprises an RPA code and a tracking area code (TAC), and the RPA code identifies an RPA.
Nokia from the same or similar fields of endeavor teaches: the RPA identifier comprises an RPA code and a tracking area code (TAC), and the RPA code identifies an RPA. (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan and Blankenship, since Dinan suggests a technique for communicating an paging area identifier, and Nokia suggests the beneficial way of having such paging area identifier to include a tracking area code (TAI) and an RPA code to identify the area and make network planning easier (Nokia, section 2) in the analogous art of communication.

For claim 25. Dinan, Blankenship and Nokia disclose all the limitations of claim 24, however Dinan doesn’t teach: wherein: the RPA code is a string of bits that identifies the RPA. 
Nokia from the same or similar fields of endeavor teaches: wherein: the RPA code is a string of bits that identifies the RPA (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan and Blankenship, since Dinan suggests a technique for communicating an paging area identifier, and Nokia suggests the beneficial way of having such paging area identifier to include set of bits (RPA code) to identify the area and make network planning easier (Nokia, section 2) in the analogous art of communication.

For claim 26. Dinan, Blankenship and Nokia disclose all the limitations of claim 23, and Dinan further teaches: wherein the second message carries an RPA code corresponding to a cell of the first network device. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; second message in response to first message)

For claim 27. Dinan, Blankenship and Nokia disclose all the limitations of claim 23, and Dinan further teaches: wherein: the second message is an Xn setup feedback message or a configuration update confirmation message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”)

Claims 30, 34-35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, WO 2018/170516 in view of Blankenship, US 2015/0124708 and Kim, KR 20060043533 and Nokia, “RAN-based Notification Area”.

For claim 30. Dinan teaches: A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium comprises an instruction, (Dinan, paragraph 206-209, implicit that base station includes transceiver, processor, memory storing programs; also see paragraph 58, “The base station... may comprise at least one communication interface... at least one processor... and at least one set of program code instructions... stored in non-transitory memory... and executable by the at least one processor”) and when the instruction is executed on a computer, the computer is caused to: 
receive a first message sent by a second network device, wherein the first message carries a radio access network paging area (RPA) code corresponding to a cell of the second network device, (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; first message)
a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device, (Dinan, paragraph 206-209, “an RNA identifier may be identifiable globally and/or in a PLMN”; a PLMN list is implicit)
and wherein the RPA code identifies an RPA; (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; first message)
and wherein the first message is an Xn interface setup request message or a gNB configuration update message; (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”)
and sending a second message to the second network device. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; second message in response to first message)
Even though Dinan implicitly teaches a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device as discussed above, as a show of good faith to compact prosecution, Examiner had included prior art to explicitly teach it.
Blankenship from the same or similar fields of endeavor teaches: and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device (Blankenship, paragraph 58-64, “The content of the data structure, plmn-IdentityList_dual, can be established when a macro eNB and small cell eNB contact each other to establish the interface between the macro eNB and the small cell eNB. This interface between the macro eNB and the small cell eNB can be referred to as an Xn interface, as described in 3GPP TR 36.842… As part of the establishment of the Xn interface, the macro eNB and small cell eNB can exchange PLMN information with each other. In some examples, a new PLMN information element (IE) can be provided in a Neighbor Information IE, so that the PLMN information is exchanged as part of the PLMN IE in the Neighbor Information IE. In some examples, the Neighbor Information IE can be included in an Xn SETUP REQUEST message and an Xn SETUP RESPONSE message that are exchanged during the Xn interface establishment. A "new" IE refers to an IE that is not yet defined in current wireless network standards (e.g. 3GPP standards), but which may or may not later be defined by wireless network standards.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Blankenship into Dinan, since Dinan suggests a technique for communicating an Xn interface setup request message, and Blankenship suggests the beneficial way of including PLMN information into such message so that base stations can exchange PLMN information with each other as part of the establishment of the Xn interface (Blankenship, paragraph 58-64) in the analogous art of communication.
Dinan doesn’t teach: an indication of whether the cell of the second network device supports an inactive mode of a terminal.
Kim from the same or similar fields of endeavor teaches: an indication of whether the cell of the second network device supports an inactive mode of a terminal. (Kim, translation, page 7, paragraph 8-9, “Referring to FIG. 4, the paging controller transmits and receives information necessary for idle mode support with base stations belonging to at least one paging group, thereby performing idle mode control for a terminal in each base station region through the base station. That is, transmission and reception of information necessary for providing an idle mode may be performed between the base stations through the paging controller. The paging controller may be provided in a specific base station or may be provided separately from the base station.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim into Dinan and Blankenship, since Dinan suggests a technique for communicating information between base stations, and Kim suggests the beneficial way of including idle mode support information into such information to allow idle mode control for terminals in each base station region (Kim, translation, page 7, paragraph 8-9) in the analogous art of communication.
Even though it’s very clear that RNA identifier in Dinan is an RPA code because it is used to determine a paging area for an RNA paging procedure, as a show of good faith to compact prosecution, Examiner had provided prior art to teach the exact word RPA code.
Nokia from the same or similar fields of endeavor teaches: RPA code (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan, Blankenship and Kim, since Dinan suggests a technique for communicating an paging area identifier, and Nokia suggests the beneficial way of having such paging area identifier to include set of bits (RPA code) to identify the area and make network planning easier (Nokia, section 2) in the analogous art of communication.

For claim 34. Dinan, Blankenship, Kim and Nokia disclose all the limitations of claim 30, however Dinan doesn’t teach: wherein: the RPA code corresponding to the cell of the second network device is a string of bits that identifies the RPA.
Nokia from the same or similar fields of endeavor teaches: wherein: the RPA code corresponding to the cell of the second network device is a string of bits that identifies the RPA. (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan, Blankenship and Kim, since Dinan suggests a technique for communicating an paging area identifier, and Nokia suggests the beneficial way of having such paging area identifier to include set of bits (RPA code) to identify the area and make network planning easier (Nokia, section 2) in the analogous art of communication.

For claim 35. Dinan, Blankenship, Kim and Nokia disclose all the limitations of claim 30, and Dinan further teaches: wherein the second message carries an RPA code corresponding to a cell of a first network device. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; second message in response to first message)

For claim 37. Dinan, Blankenship, Kim and Nokia disclose all the limitations of claim 30, and Dinan further teaches: wherein: the second message is an Xn interface setup feedback message or a configuration update confirmation message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”)

Allowable Subject Matter
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462